EXHIBIT 10.39
 
MEDICAL CARE TECHNOLOGIES INC.
 
NING WU
 
CEO AGREEMENT
 
This Agreement is entered into as of April 23, 2012 by and between Medical Care
Technologies Inc. (the “Company”) and Ning Wu (“CEO”).
 
1.          Duties and Scope.  
 
 (a)  Positions and Duties.  As of April 23, 2012 (the “Effective Date”), CEO
will serve as President and Chief Executive Officer, reporting to the Company’s
Board of Directors (the “Board”).  CEO will render such business and
professional services in the performance of her duties, consistent with CEO’s
position within the Company, as will reasonably be assigned to her by the
Board.  The period CEO is retained by the Company under this Agreement is
referred to herein as the “Term”.  
 
 (b)  Board Membership.  CEO will be appointed to serve as a member of the Board
as of the Effective Date.  Thereafter, at each annual meeting of the Company’s
stockholders during the Term, the Company will nominate CEO to serve as a member
of the Board.  CEO’s service as a member of the Board will be subject to any
required stockholder approval.  Upon the termination of CEO’s Term for any
reason, CEO will be deemed to have resigned from the Board voluntarily, without
any further required action by the CEO, as of the end of the CEO’s Term and CEO,
at the Board’s request, will execute any documents necessary to reflect her
resignation.  
 
 (c)  Obligations.  During the Term, CEO will devote twenty (20) days per month
of the CEO’s business efforts and time to the Company and will use good faith
efforts to discharge CEO’s obligations under this Agreement to the best of CEO’s
ability.   The CEO’s obligation is to assist Medical Care Technologies Inc.
establish a strategic network and presence in China. 
 
(d)  The Company will use its best efforts to obtain necessary funding to
provide the CEO with monetary resources of $500,000 U.S. within the first six
months of the Agreement to properly develop and carry out its business plan,
marketing and technical strategies that will bring the Company in alignment to
the Chinese market.
 
2.          At-Will Role.  CEO and the Company agree that CEO’s Term with the
Company constitutes an “at-will” role.  CEO and the Company acknowledge that
this relationship may be terminated at any time, upon written notice to the
other party, with or without good cause or for any or no cause, at the option
either of the Company or CEO.  However, as described in this Agreement, CEO may
be entitled to severance benefits depending upon the circumstances of CEO’s
termination.
 
3.          Term of Agreement.  This Agreement will have an initial term of one
(1) year commencing on December 1, 2011.
 
 
1

--------------------------------------------------------------------------------

 
 
4.          Compensation.
 
(a)  Base Compensation.  As of February 1, 2012, the Company will pay CEO annual
compensation of $120,000 U.S. for her services (such annual compensation, as is
then effective, to be referred to herein as “Base Compensation”).  The Base
Compensation will be paid monthly.  CEO’s compensation will be subject to review
by the Executive Committee of the Board, or any successor thereto (the
“Committee”) not less than annually, and adjustments will be made in the
discretion of the Committee.  For the months of December 2011 and January 2012,
the base salary remains at $5,000 per month based on seven (7) working days per
month.


(b)  Overtime compensation.  For extra time spent beyond twenty (20) days per
month such as extensive travelling outside of her home country, the CEO will be
compensated on a daily rate of $1,000 U.S. per day subject to Board approval.


(c)  Equity Compensation.  CEO will also be issued 120 million shares in
restricted common stock of the Company.
 
5.          Expenses.  The Company will reimburse CEO for reasonable travel,
entertainment, and other expenses incurred by CEO in the furtherance of the
performance of CEO’s duties hereunder, in accordance with the Company’s expense
reimbursement policy as in effect from time to time.
 
6.          Termination.  In the event CEO’s Term with the Company terminates
for any reason, CEO will be entitled to any (a) unpaid Base Salary accrued up to
the effective date of termination, (b) pay for accrued but unused vacation that
the Company is legally obligated to pay CEO, (c) benefits or compensation as
provided under the terms of any employee benefit and compensation agreements or
plans applicable to CEO, (d) unreimbursed business expenses required to be
reimbursed to CEO, and (e) rights to indemnification CEO may have under the
Company’s Articles of Incorporation, Bylaws, the  Agreement, or separate
indemnification agreement, as applicable.  In addition, if the termination is by
the Company without Cause, CEO will be entitled to the amounts and benefits
specified in Section 8.
 
7.          Severance.
 
(a)  Termination Without Cause.  If CEO’s Term is terminated by the Company
without Cause, then, subject to Section 9, if, (i) CEO’s duties and
responsibilities as Chief Executive Officer of the Company are substantially
reduced without her consent, or (ii) CEO is not reelected to the Board during
the Term, then CEO will be deemed to have been terminated without Cause. 
Notwithstanding the foregoing, the amount of severance benefits received by CEO
under this Section 7(a) will not exceed 2.99 times the sum of CEO’s Base Salary
and bonus, unless such benefits are approved by the Company’s stockholders
pursuant to the Company’s established policy.
 
(b)  Termination for Cause.  If CEO’s Term is terminated for Cause by the
Company, then, except as provided in Section 7, (i) all further vesting of CEO’s
outstanding equity awards will terminate immediately; (ii) all payments of
compensation by the Company to CEO hereunder will terminate immediately.


8.          Definitions.
 
(a)  Cause.  For purposes of this Agreement, “Cause” will have the same defined
meaning as ‘good or sufficient reason’.
 
 
2

--------------------------------------------------------------------------------

 
 
9.          Indemnification.  Subject to applicable law, CEO will be provided
indemnification to the maximum extent permitted by the Company’s bylaws and
Certificate of Incorporation, including, if applicable, any directors and
officers insurance policies, with such indemnification to be on terms determined
by the Board or any of its committees, but on terms no less favorable than
provided to any other Company executive officer or director and subject to the
terms of any separate written indemnification agreement.
 
10.        Assignment.  This Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors, and legal representatives of CEO upon CEO’s
death, and (b) any successor of the Company.  Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes.  For this purpose, “successor” means any person, firm,
corporation, or other business entity which at any time, whether by purchase,
merger, or otherwise, directly or indirectly acquires all or substantially all
of the assets or business of the Company.  None of the rights of CEO to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution.  Any other
attempted assignment, transfer, conveyance, or other disposition of CEO’s right
to compensation or other benefits will be null and void.
 
11.        Notices.  All notices, requests, demands, and other communications
called for hereunder will be in writing and will be deemed given (a) on the date
of delivery if delivered personally, (b) one (1) day after being sent overnight
by a well established commercial overnight service, or (c) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:
 

  If to the Company:   Attn: Board of Directors  
Medical Care Technologies Inc.
  Room 815, No. 2 Building Beixiaojie   Dongzhimen Nei, Beijing, China 10009  
If to CEO:   436 Adelaide Street West, Suite 706   Toronto, Ontario   Canada M5V
1S7

 
12.        Severability.  If any provision hereof becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable, or void, this
Agreement will continue in full force and effect without said provision.
 
13.        Arbitration.  The Parties agree that any and all disputes arising out
of the terms of this Agreement, CEO’s Term by the Company, CEO’s service as an
officer or director of the Company, or CEO’s compensation and benefits, their
interpretation, and any of the matters herein released, will be subject to
binding arbitration in New York, New York before the Judicial Arbitration and
Mediation Services, Inc. under the American Arbitration Association’s National
Rules for the Resolution of Employment Disputes, supplemented by the New York
Rules of Civil Procedure.  The Parties agree that the prevailing party in any
arbitration will be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitration award.  The Parties hereby agree to
waive their right to have any dispute between them resolved in a court of law by
a judge or jury.  This paragraph will not prevent either party from seeking
injunctive relief (or any other provisional remedy) from any court having
jurisdiction over the Parties and the subject matter of their dispute relating
to CEO’s obligations under this Agreement and the Confidential Information
Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
14.        Integration.  This Agreement, together with the Confidential
Information Agreement, represents the entire agreement and understanding between
the parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral.  No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
in a writing and is signed by duly authorized representatives of the parties
hereto.  In entering into this Agreement, no party has relied on or made any
representation, warranty, inducement, promise or understanding that is not in
this Agreement. 
 
15.        Waiver of Breach.  The waiver of a breach of any term or provision of
this Agreement, which must be in writing, will not operate as or be construed to
be a waiver of any other previous or subsequent breach of this Agreement.
 
16.        Survival.  The Confidential Information Agreement, the Company’s and
CEO’s responsibilities will survive the termination of this Agreement.
 
17.        Headings.  All captions and Section headings used in this Agreement
are for convenient reference only and do not form a part of this Agreement.
 
18.        Governing Law.  This Agreement will be governed by the laws of the
State of Nevada.
 
19.        Acknowledgment.  CEO acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from her private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.
 
20.        Counterparts.  This Agreement may be executed in counterparts, and
each counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.
 
COMPANY:
         
MEDICAL CARE TECHNOLOGIES INC.
         
/s/ Hui Liu
 
Date: April 23, 2012
Hui Liu, Treasurer & Director
               
/s/ Tan Ping
  Date: April 23, 2012 Tan Ping, CMO & Director          
CEO:
          /s/ Ning Wu   Date: April 23, 2012
Ning Wu
   

 
 
5

--------------------------------------------------------------------------------